Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/13/2019 and 4/2/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19, Ln. 4 recites, "is stationary arranged", which is grammatically incorrect. It appears that this limitation should be written as "is stationarily arranged" to be grammatically correct.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "a 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0042] of the Pre-Grant Publication of the instant Application, US 2019/0285660 (“Kopp et al.”; hereinafter “Kopp”) describes that the receiver station may be a radio receiver station comprising an antenna. [0043] of Kopp describes that the transmitter station may be an electric or wireless transmitter station, such as a radio transmitter station comprising an antenna. A barcode reader is sufficient structure. [0077] of Kopp describes that the loading station may be a gripper. However, Kopp does not appear to provide support in the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. [0044] of Kopp describes the barcode reader and assignment station as "may comprise a camera". Further, a barcode reader of itself is sufficient structure. However, the assignment station is not properly described. Further, [0077] of Kopp describes the loading and assignment station as "comprising a gripper". However, the assignment station is not properly described.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lns. 7-9 recite, “wherein the laboratory system is configured to determine based on the detected removal that a before valid logic assignment of the sample container carrier to the carried laboratory sample container is invalid.” However, it is unclear what this statement means, as a logic assignment is not a known term in the art. Further clarification is required. For purposes of compact prosecution, the above limitation has been examined to mean that the system is configured to determine that any previously valid, or true, condition is now invalid, or untrue.
Claim 13 recites the limitation "the receiver" in Ln. 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, claim 13 has been examined to depend from claim 10 to provide sufficient antecedent basis for “the receiver”.
Claim limitation “a barcode reader and assignment station, wherein the barcode reader and assignment station is configured to read a barcode (BC) of the laboratory sample container and to logically assign the read barcode (BC) to the sample container” in Claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. [0044] of Kopp describes the barcode reader and assignment station as "may comprise a camera". However, the assignment station is not properly described. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation “a loading and assignment station, wherein the loading and assignment station is configured to load the laboratory sample container on the sample container carrier and to determine whether the logic assignment of the sample container carrier to the loaded laboratory sample container is valid” in Claim 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 17, Lns. 2-5 recite, “wherein the loading and assignment station is configured…to determine whether the logic assignment of the sample container carrier to the loaded laboratory sample container is valid.” However, it is unclear what this statement means, as a logic assignment is not a known term in the art. Further clarification is required. For purposes of compact prosecution, the above limitation has been examined to mean that the station is configured to determine that any previously valid, or true, condition is now invalid, or untrue.
Claim 18, Ln. 3 recites, “a laboratory system according to claim 1”. However, claim 1 previously recites a laboratory system. Therefore, it is unclear as to which laboratory system is being referred to in the above limitation. For purposes of compact prosecution, the above limitation has been examined as “the laboratory system according to claim 1”.
Claim 20, Ln. 4 recites, “a laboratory sample distribution system according to claim 18”. However, claim 18 previously recites a laboratory sample distribution system. Therefore, it is unclear as to which laboratory sample distribution system is being referred to in the above limitation. For purposes of compact prosecution, the above limitation has been examined as “the laboratory sample distribution system according to claim 18”.
Claims 2-12, 14, 15, and 19 are rejected as depending on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Praet (US Pub. No. 2012/0178170; already of record on the IDS received 3/13/2019).

Regarding claim 1, Van Praet discloses a laboratory system for a laboratory automation system ([0002]). The laboratory system comprises: 
(see Fig. 1 at intelligent rack 10); and 
	a removal detector, wherein the removal detector is configured to interact with the laboratory sample container to detect a removal of the carried laboratory sample container from the sample container carrier and wherein the laboratory system is configured to determine based on the detected removal that a before valid logic assignment of the sample container carrier to the carried laboratory sample container is invalid ([0052]-[0053], [0057], when specimen tube T is removed, the spring in the rack moves and detector detects the movement of the spring to show that the specimen tube has been removed. The detector may be an optical sensor. The position information for the specimen tube, i.e. the valid logic assignment of the tube being present, is then erased from the data set to show that the specimen tube is removed, i.e. the invalid logic assignment of the tube being removed).
	Note: The instant Claims contain a large amount of functional language (ex: “configured to interact…”, “configured to determine…”, “configured to carry…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, Van Praet discloses the laboratory system according to claim 1. Van Praet further discloses that the removal detector comprises an optical sensor configured to ([0052]-[0053], [0057]).

Regarding claim 7, Van Praet discloses the laboratory system according to claim 1. Van Praet further discloses that the sample container carrier comprises a transmitter ([0035], printed circuit board 70 is coupled to circuitry to generate and transmit signals to an associated computer upon placing and removal of a specimen tube relative to the rack, see Fig. 4).

Regarding claim 8, Van Praet discloses the laboratory system according to claim 7. Van Praet further discloses that the transmitter is configured to transmit information based on the detected removal, information based on whether the logic assignment is valid, and/or information whether the logic assignment is invalid (the transmitter appears capable of being configured to transmit any sort of information).

Regarding claim 16, Van Praet discloses the laboratory system according to claim 1. Van Praet further discloses a barcode reader and assignment station, wherein the barcode reader and assignment station is configured to read a barcode (BC) of the laboratory sample container and to logically assign the read barcode (BC) to the sample container ([0011], a bar code scanner scans a code on a specimen tube and associates the bar code number with the data set for that specimen tube. Further, a barcode scanner appears capable of reading a barcode of a container and logically assigning the read barcode to the container).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 3-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Praet in view of Lavi (US Pub. No. 2012/0037696; already of record on the IDS received 3/13/2019).

Regarding claim 3, Van Praet discloses the laboratory system according to claim 1. Van Praet further discloses the sample container carrier (see Claim 1 above at Van Praet teaching sample container carrier in Fig. 1).
	Van Praet fails to explicitly disclose that the sample container carrier comprises a memory element.
	Lavi is in the analogous field of sample container carriers (Lavi; [0001], see Fig. 3). Lavi teaches a carrier comprising a memory element (see Lavi Fig. 3 at re-write RFID chip at bottom of specimen transport puck). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample container carrier in the laboratory system of Van Praet to comprise a memory element as in Lavi, as Lavi teaches that a memory element can be used to store information relating to a sample container thereon, is re-(Lavi; [0024], [0034]).

Regarding claim 4, modified Van Praet discloses the laboratory system according to claim 3. Modified Van Praet further discloses that the memory element is configured to store information based on the detected removal, information based on whether the logic assignment is valid, and/or information based on whether the logic assignment is invalid (see Claim 3 above at Lavi teaching the memory element in Fig. 3. The memory element appears capable of storing any kind of information).
	Note: the claim as written does not show claim the information stored on the memory element as positively recited. The Examiner suggests reciting language related to the memory element in order to positively recite the stored information such as “the memory element is encoded with information …”.

Regarding claim 5, modified Van Praet discloses the laboratory system according to claim 4. Modified Van Praet further discloses the sample container carrier (see Claim 1 above at Van Praet teaching sample container carrier in Fig. 1).
	Modified Van Praet fails to explicitly disclose that the sample container carrier comprises a receiver.
	Lavi teaches a sample container carrier that comprises a receiver (Lavi; [0024], see Fig. 3 at re-write RFID chip at bottom of specimen transport puck. An RFID chip intrinsically includes a receiver for receiving signals from an RF reader). It would have been obvious to one of (Lavi; [0024], [0034]).

Regarding claim 6, modified Van Praet discloses the laboratory system according to claim 5. Modified Van Praet further discloses that the receiver is configured to receive information based on whether the logic assignment is valid, and to store the information on the memory element (see Claim 5 above at Lavi teaching a receiver in a memory element in [0024], Fig. 3. The receiver appears capable of receiving any type of information, and the memory element appears capable of storing any type of information).

Regarding claim 9, Van Praet discloses the laboratory system according to claim 7.  Van Praet further discloses the sample container carrier (see Claim 1 above at Van Praet teaching sample container carrier in Fig. 1).
	Van Praet fails to explicitly disclose that the sample container carrier comprises a transponder.
	Lavi teaches a carrier that comprises a transponder, the transponder comprising a transmitter and a receiver, the transponder configured to receive an interrogation for the information and to transmit the information in response to the received interrogation (Lavi; [0024], see Fig. 3 at re-write RFID chip at bottom of specimen transport puck. An RFID chip intrinsically is a transponder including a transmitter and a receiver. Further, the RFID chip appears capable of receiving an interrogation and transmitting in response to the received interrogation for any kind of interrogation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample container carrier of Van Praet to comprise a transponder, the transponder comprising a transmitter and a receiver, the transponder configured to receive an interrogation for the information and to transmit the information in response to the received interrogation as in Lavi, as Lavi teaches that an RFID chip, which intrinsically is a transponder including a transmitter and receiver capable of receiving an interrogation for information and transmitting the information in response to the receiving interrogation, can be used to store information relating to a sample container thereon, is re-writeable, and can be read to confirm that the information on the chip corresponds to the information on the sample container (Lavi; [0024], [0034]).

Regarding claim 10, modified Van Praet discloses the laboratory system according to claim 9. Modified Van Praet further discloses that the transponder comprises the transmitter and a receiver (see Claim 9 above at Lavi teaching an RFID chip in [0024], Fig. 3. An RFID chip intrinsically includes a transmitter and a receiver).

Regarding claim 11, modified Van Praet discloses the laboratory system according to claim 9. Modified Van Praet further discloses that the transponder is configured to receive an interrogation for the information and to transmit the information in response to the received interrogation (see Claim 9 above at Lavi teaching an RFID chip in [0024], Fig. 3. The RFID chip appears capable of receiving an interrogation and transmitting in response to the received interrogation for any kind of interrogation).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van Praet in view of Lavi, further in view of Fritchie (US Pub. No. 2010/0123551).

Regarding claim 12, modified Van Praet discloses the laboratory system according to claim 9. Modified Van Praet discloses the transponder (see Claim 9 above at Lavi teaching an RFID chip in [0024], Fig. 3. The RFID chip is intrinsically a transponder).
	Modified Van Praet fails to explicitly disclose that the transponder is a near-field communication transponder.
	Fritchie is in the analogous field of container and vessel identification in systems for automation of laboratory analyzers (Fritchie [0009]). Fritchie teaches a near-field communication transponder (Fritchie [0061]-[0063], radio frequency identification tags and readers operate in a near-field relationship. A RFID tag is intrinsically a transponder). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transponder in the laboratory system of modified Van Praet to be a near-field communication transponder as in Fritchie, as Fritchie teaches that near-field communication transponders have improved selectivity and can ensure that only one transponder is read by a reader at a time (Fritchie; [0061]-[0063], near-field transponders have improved selectivity, [0077], with near-field selectivity, only one antenna can receive a signal from any given tag at any given time).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Praet in view of Lavi, further in view of Lin et al. (US Pub. No. 2014/0134607; hereinafter Lin).

Regarding claim 13, modified Van Praet discloses the laboratory system according to claim 10. Modified Van Praet further discloses the receiver (see Claim 9 above at Lavi teaching an RFID chip in [0024], Fig. 3. An RFID chip intrinsically includes a transmitter and a receiver) and the sample container carrier (see Claim 1 above at Van Praet teaching sample container carrier in Fig. 1).
	Modified Van Praet fails to explicitly disclose that the receiver is configured to collect energy and to supply the sample container carrier with the collected energy.
	Lin is in the analogous field of RFID sensors (Lin [0146]). Lin teaches a receiver that is configured to collect energy and to supply a component with the collected energy (Lin [0146], a transponder harvests RF power from an external reader and provides voltage to a rechargeable battery). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver and the sample container carrier in the laboratory system of modified Van Praet so that the receiver is configured to collect energy and to supply the sample container carrier with the collected energy as in Lin, as Lin teaches that a receiver is capable of harvesting RF power and charging a rechargeable battery (Lin [0146]), thereby providing an alternate source of power and reducing energy consumption costs for the system.

Claims 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Praet in view of Heise et al. (US Pub. No. 2016/0054344; hereinafter Heise).

Regarding claim 14, Van Praet discloses the laboratory system according to claim 1. Van Praet further discloses the sample container carrier (see Claim 1 above at Van Praet teaching sample container carrier in Fig. 1).
	Van Praet fails to explicitly disclose a receiver station, wherein the receiver station is configured to receive information based on the detected removal, information based on whether the logic assignment is valid, and/or information whether the logic assignment is invalid, from the sample container carrier.
	Heise is in the analogous field of laboratory sample distribution systems (Heise [0006]). Heise teaches a receiver station, the receiver station configured to receive information based on the detected removal, information based on whether the logic assignment is valid, and/or information whether the logic assignment is invalid, from the sample container carrier (Heise [0062]-[0063], the container carrier may comprise an RFID tag, which is read by a reader. The RFID tag comprises an antenna. An RFID tag intrinsically comprises a radio receiver and a radio transmitter. See Para. 8 of this Office Action, which shows that Kopp in [0042] of the Pre-Grant Publication describes the receiver station as comprising a radio receiver station comprising an antenna. Further, the antenna appears capable of receiving any type of information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample container carrier in the laboratory system of Van Praet by including a receiver station, wherein the receiver station is configured to receive (Heise [0062]-[0063]), thereby preventing erroneous analyzing results if unmatched carrier and containers are not detected (Heise [0042]).

Regarding claim 15, Van Praet discloses the laboratory system according to claim 1. Van Praet further discloses the sample container carrier (see Claim 1 above at Van Praet teaching sample container carrier in Fig. 1).
	Van Praet fails to explicitly disclose a transmitter station, wherein the transmitter station is configured to transmit information whether the logic assignment is valid to the sample container carrier.
	Heise teaches a transmitter station, the transmitter station configured to transmit information whether the logic assignment is valid to the sample container carrier (Heise 0062]-[0063], the container carrier may comprise an RFID tag, which is read by a reader. The RFID tag comprises an antenna. An RFID tag intrinsically comprises a radio receiver and a radio transmitter. See Para. 8 of this Office Action, which shows that Kopp in [0043] of the Pre-Grant Publication describes the transmitter station as a radio transmitter station comprising an antenna). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample container carrier in the laboratory system of Van Praet by including a transmitter station, the transmitter station configured to transmit (Heise [0062]-[0063]), thereby preventing erroneous analyzing results if unmatched carrier and containers are not detected (Heise [0042]).

Regarding claim 17, Van Praet discloses the laboratory system according to claim 1.
	Van Praet fails to explicitly disclose a loading and assignment station, wherein the loading and assignment station is configured to load the laboratory sample container on the sample container carrier and to determine whether the logic assignment of the sample container carrier to the loaded laboratory sample container is valid.
	Heise teaches a loading and assignment station (Heise; [0023], a picker can place the sample container carrier into the rack. See Para. 8 of this Office Action, which shows that Kopp in [0077] of the Pre-Grant Publication describes that the loading station may be a gripper, [0042], [0056], [0062]-[0063], a memory device stores matching pairs of a unique ID corresponding to a container carrier and a container ID, and the IDs can be read by readers to ensure that they match prior to analysis of the contents of the container). The loading and assignment station is configured to load the laboratory sample container on the sample container carrier and to determine whether the logic assignment of the sample container carrier to the loaded laboratory sample container is valid (Heise; [0023], the gripper is capable of loading the containers onto the carrier, [0042], [0056], [0062]-[0063], the combination of the memory device, readers, and unique ID appears capable of determining whether a logic assignment is valid, and further does check if a logic assignment is valid by ensuring that a container ID matches a container carrier ID prior to analysis). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laboratory system of Van Praet by including a loading and assignment station, wherein the loading and assignment station is configured to load the laboratory sample container on the sample container carrier and to determine whether the logic assignment of the sample container carrier to the loaded laboratory sample container is valid as in Heise, as Heise teaches that a loading and assignment station can be used to ensure that a sample container matches a container carrier prior to analysis, thereby preventing any erroneous analyzing results (Heise; [0023], [0042], [0056], [0062]-[0063]).

Regarding claim 18, Van Praet discloses the laboratory system according to claim 1. 
	Van Praet fails to explicitly disclose:
a laboratory sample distribution system for a laboratory automation system, the laboratory sample distribution system comprising: 
the laboratory system according to claim 1; 
a transport plane, wherein the transport plane is configured to support the sample container carrier; 
a number of drive elements, wherein the number of drive elements is configured to move the sample container carrier on the transport plane; and 
a control device, wherein the control device is configured to control the number of drive elements such that the sample container carrier moves on the transport plane along a corresponding transport path. -US20160054344
	Heise teaches a laboratory sample distribution system for a laboratory automation system (Heise; [0006], [0040]). The laboratory sample distribution system comprises: 
	a laboratory system (Heise [0007]); 
	a transport plane, wherein the transport plane is configured to support the sample container carrier (Heise [0006]); 
	a number of drive elements, wherein the number of drive elements is configured to move the sample container carrier on the transport plane (Heise [0006], electro-magnetic actuators stationarily arranged below the transport plane); and 
	a control device (Heise; [0006], [0022], a control device controls the necessary devices for transfer). The control device is configured to control the number of drive elements such that the sample container carrier moves on the transport plane along a corresponding transport path (Heise; [0006], [0022], [0031], a control device controls the necessary devices for transfer, including the transport plane, [0044], the electro-magnetic actuators are controlled to transfer sample containers from the transport plane, [0076], the electro-magnetic actuators may be activated in response to a sensed position of the carrier, [0077], electro-magnetic actuators are activated to move a carrier along a first transport path, [0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laboratory system of Van Praet by including a laboratory sample distribution system for a laboratory automation system comprising the laboratory system, (Heise; [0007], [0020]).

Regarding claim 19, modified Van Praet discloses the laboratory sample distribution system according to claim 18.
	Modified Van Praet fails to explicitly disclose that:
the sample container carrier comprises a magnetically active device, wherein the number of drive elements comprises a number of electro-magnetic actuators, wherein the number of electro-magnetic actuators is stationarily arranged below the transport plane and is configured to move the sample container carrier on the transport plane by applying a magnetic drive force to the sample container carrier, and 
wherein the control device is configured to control the number of electro-magnetic actuators such that the sample container carrier moves on the transport plane along the corresponding transport path.
	Heise further teaches a sample container carrier that comprises a magnetically active device, and electro-magnetic actuators stationarily arranged below a transport plane and configured to move the carrier on the transport plane by applying a magnetic drive force (Heise; [0006], [0077]). A control device is configured to control the electro-magnetic actuators such that the sample container carrier moves on the transport plane along the corresponding transport path (Heise; [0022], [0031], a control device controls the necessary devices for transfer, including the transport plane, [0076], the electro-magnetic actuators may be activated in response to a sensed position of the carrier, [0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laboratory sample distribution system of modified Van Praet by including a sample container carrier that comprises a magnetically active device, electro-magnetic actuators stationarily arranged below a transport plane and configured to move the carrier on the transport plane by applying a magnetic drive force, and a control device configured to control the electro-magnetic actuators as in Heise, as Heise teaches that a magnetically active carrier, electro-magnetic actuators beneath a transport plane, and a control device will provide a highly flexible sample distribution system with high transport performance, and provide multidirectional control of the container carriers (Heise; [0007], [0020]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Praet in view of Heise, further in view of Rauh (EP Pub. No. 2458389).

Regarding claim 20, modified Van Praet discloses the laboratory sample distribution system according to claim 18.
	Modified Van Praet fails to explicitly disclose:
a laboratory automation system, the laboratory automation system comprising: 
a number of analytical stations, wherein the number of analytical stations is configured to analyze a sample; 
the laboratory sample distribution system according to claim 18, wherein the laboratory sample distribution system is configured to move the sample container carrier to the number of analytical stations, wherein the laboratory automation system is configured to prevent analyzing and/or logically assigning an analytical result to the sample contained by the carried laboratory sample container based on the determined invalid logic assignment.
	Heise further teaches a laboratory automation system comprising a number of analytical stations, the number of analytical stations configured to analyze a sample (Heise [0057], container carriers are moved from a start to destination location by electro-magnetic actuators, a sample item is transferred between the destination location and an analytical station by a transfer device, [0022], the transfer device is automatic). Heise further teaches a laboratory sample distribution system, the distribution system configured to move the sample container to the number of analytical stations, the automation system configured to prevent analyzing and/or logically assigning an analytical result to the sample contained by the carried laboratory sample container based on the determined invalid logic assignment (Heise; [0057], [0042], stored matching between the container carrier ID and sample container ID are checked. If the IDs don’t match, an error may be generated to prevent erroneous analyzing results. It naturally follows from this that if the IDs don’t match, i.e. an invalid logic assignment is determined, analyzing of the sample is prevented). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laboratory sample distribution system of modified Van Praet by including a laboratory automation system comprising a number of analytical stations for analyzing a sample, and a (Heise [0042]).
	Modified Van Praet fails to explicitly disclose moving the sample container carrier to the number of analytical stations.
	Rauh is in the analogous field of detection of incorrect placement of liquid containers in receptacles of an analytical system (Rauh [0012]). Rauh teaches moving a sample container carrier to a number of analytical stations (Rauh [0014]-[0015], the system comprises units for transporting racks comprising sample tubes, and the analytical system comprises a sample receiving unit for receiving samples to be assayed. The samples are in the form of racks having multiple samples). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laboratory sample distribution system of modified Van Praet by moving the sample container carrier to the number of analytical stations as in Rauh, as Rauh teaches that by moving a sample container carrier, multiple samples can be conveyed simultaneously (Rauh [0014]-[0015]), thereby improving throughput.

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Iqbal et al. (US 2014/0277695; hereinafter Iqbal) teaches a system comprising a sample container carrier and a removal detector ([0105]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/J.M. /Examiner, Art Unit 1798                                                                                                                                                                                                        
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798